PER CURIAM:
Daniel Okorie Kalu, a native and citizen of Nigeria, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying his motion to reopen his immigration proceedings.
Based on our review of the record, we find that the Board did not abuse its discretion in denying the motion as untimely filed. See 8 C.F.R. § 1003.2(c)(2) (2007). We further find that we lack jurisdiction to review Kalu’s claim that the Board should have exercised its sua sponte power to reopen his removal proceedings. Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.2006) (collecting cases). Finally, we find no merit to Kalu’s argument that the Board failed to provide a reasoned basis for its decision. We therefore deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.